
	
		I
		112th CONGRESS
		1st Session
		H. R. 1589
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Blumenauer (for
			 himself, Mr. Holt,
			 Mr. Wu, Ms. Baldwin, Ms.
			 Schakowsky, Mr. Kind,
			 Mrs. Capps, and
			 Ms. Linda T. Sánchez of California)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Social Security Act to provide for coverage
		  of voluntary advance care planning consultation under Medicare and Medicaid,
		  and for other purposes.
	
	
		1.Short title; findings; table
			 of contents
			(a)Short
			 titleThis Act may be cited
			 as the Personalize Your Care Act of
			 2011.
			(b)FindingsCongress
			 finds the following:
				(1)All individuals should be afforded the
			 opportunity to fully participate in decisions related to their health care or
			 the care of a person for whom they are the proxy or surrogate.
				(2)Every individual's values and goals should
			 be identified, understood, and respected. Particular attention should be paid
			 to populations which have not regularly had the opportunity to express their
			 choices or preferences.
				(3)Advance care
			 planning plays a valuable role in achieving quality care by informing
			 physicians and family members of an individual’s treatment preferences should
			 he or she become unable to direct care.
				(4)Early advance care
			 planning is ideal because a person’s ability to make decisions may diminish
			 over time and the person may suddenly lose the capability to participate in
			 their health care decisions.
				(5)Advance directives (such as living wills
			 and durable powers of attorney for health care) must be prepared while
			 individuals have the capacity to complete them and only apply to future medical
			 circumstances when decisionmaking capacity is lost. An individual can change or
			 revoke an advance directive at any time.
				(6)Physician orders
			 for life-sustaining treatment complement advance directives by providing a
			 process to focus patients’ values, goals, and preferences on current medical
			 circumstances and to translate them into visible and portable medical orders
			 applicable across care settings. A patient (or proxy or surrogate) can change
			 or revoke a physician order for life-sustaining treatment at any time.
				(7)Advance care
			 planning should be routinely conducted in community and clinical practices.
			 Care plans should be periodically revisited to reflect a person’s changes in
			 values and perceptions at different stages and circumstances of life. This
			 shared decisionmaking and collaborative planning between the patient (or proxy
			 or surrogate) and the clinician of their choice will lead to more
			 person-centered, culturally appropriate care.
				(8)Effective,
			 respectful, and culturally competent advance care planning requires recognition
			 that both overtreatment and undertreatment may be concerns of individuals
			 contemplating future care.
				(9)More should be
			 done within local health systems to establish specific policies and programs to
			 assist people with sensory, mental, and other disabilities in order to maximize
			 the degree to which they are active participants in the decisions related to
			 their health care, including training health care providers to be aware of
			 augmentative communication devices and how to communicate with people with
			 developmental, psychiatric, speech, and sensory disabilities.
				(10)Studies funded by
			 the Agency for Healthcare Research and Quality have shown that individuals who
			 talked with their families or physicians about their preferences for care had
			 less fear and anxiety, felt they had more ability to influence and direct their
			 medical care, believed that their physicians had a better understanding of
			 their wishes, and indicated a greater understanding and comfort level than they
			 had before the discussion. Patients who had advance planning discussions with
			 their physicians continued to discuss and talk about these concerns with their
			 families. Such discussions enabled patients and families to reconcile any
			 differences about care and could help the family and physician come to
			 agreement if they should need to make decisions for the patient.
				(11)A decade of research has demonstrated that
			 physician orders for life-sustaining treatment effectively convey patient
			 preferences and guide medical personnel toward medical treatment aligned with
			 patient wishes. Programs for these orders have developed locally on a statewide
			 or communitywide basis and have different program names, forms, and policies,
			 but all follow the principle of patient-centered care.
				(12)According to
			 research published in the Archives of Internal Medicine, between 65 and 76
			 percent of physicians whose patients had an advance directive were not aware
			 that it existed.
				(13)Including
			 completed advance care planning documents within a patient’s electronic health
			 record can increase the likelihood these documents are kept up-to-date and
			 available at the right place at the right time.
				(c)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; findings; table of contents.
					Sec. 2. Voluntary advance care planning consultation coverage
				under Medicare and Medicaid.
					Sec. 3. Grants for programs for physician orders for
				life-sustaining treatment.
					Sec. 4. Advance care planning standards for electronic health
				records.
					Sec. 5. Portability of advance directives.
				
			2.Voluntary advance
			 care planning consultation coverage under Medicare and Medicaid
			(a)Medicare
				(1)In
			 generalSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x) is amended—
					(A)in subsection (s)(2)—
						(i)by
			 striking and at the end of subparagraph (EE);
						(ii)by
			 adding and at the end of subparagraph (FF); and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(GG)voluntary advance
				care planning consultation (as defined in subsection
				(iii)(1));
								;
				and
						(B)by adding at the
			 end the following new subsection:
						
							(iii)Voluntary advance care planning
		  consultation(1)Subject to paragraphs
				(3) and (4), the term voluntary advance care planning consultation
				means an optional consultation between the individual and a practitioner
				described in paragraph (2) regarding advance care planning. Such consultation
				may include the following, as specified by the Secretary:
									(A)An
				explanation by the practitioner of advance care planning and the uses of
				advance directives.
									(B)An explanation by the practitioner of
				the role and responsibilities of a proxy or surrogate.
									(C)An
				explanation by the practitioner of the services and supports available under
				this title during chronic and serious illness, including palliative care, home
				care, long-term care, and hospice care.
									(D)An explanation by the practitioner of
				physician orders for life-sustaining treatment or similar orders in States
				where such orders or similar orders exist.
									(E)Facilitation by the practitioner of shared
				decisionmaking with the patient (or proxy or surrogate) which may
				include—
										(i)use of decision aids and patient
				support tools;
										(ii)the provision of patient-centered,
				easy-to-understand information about advance care planning or disease-specific
				care planning; and
										(iii)the incorporation of patient
				preferences and values into the medical plan, an advance directive, and a
				physician order for life-sustaining treatment as appropriate.
										(2)A
				practitioner described in this paragraph is a physician (as defined in
				subsection (r)(1)), nurse practitioner, or physician assistant.
								(3)Payment may not be made under this title
				for a voluntary advance care planning consultation furnished more often than
				once every 5 years unless there is a significant change in the health,
				health-related condition, or care setting of the individual.
								(4)For purposes of this section, the term
				physician order for life-sustaining treatment means, with respect
				to an individual, an actionable medical order relating to the treatment of that
				individual that effectively communicates the individual’s preferences regarding
				life-sustaining treatment, is in a form that is sanctioned or approved under
				State law or regulation or is widely recognized by health care providers in the
				State, and permits it to be followed by health care professionals across the
				continuum of care. Such an order may be changed or revoked by the individual
				(or proxy or surrogate) at any
				time.
								.
					(2)ConstructionThe
			 voluntary advance care planning consultation described in section 1861(iii) of
			 the Social Security Act, as added by paragraph (1), shall be completely
			 optional. Nothing in this section shall—
					(A)require an
			 individual to complete an advance directive or a physician order for
			 life-sustaining treatment;
					(B)require an
			 individual to consent to restrictions on the amount, duration, or scope of
			 medical benefits an individual is entitled to receive under this title;
			 or
					(C)violate the
			 Assisted Suicide Funding Restriction Act of 1997 (Public Law 105–12) by
			 encouraging the promotion of suicide or assisted suicide.
					(3)PaymentSection
			 1848(j)(3) of such Act (42 U.S.C. 1395w–4(j)(3)) is amended by inserting
			 (2)(GG), after (2)(FF),.
				(4)Frequency
			 limitationSection 1862(a) of such Act (42 U.S.C. 1395y(a)) is
			 amended—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (O), by striking and at the end;
						(ii)in
			 subparagraph (P) by striking the semicolon at the end and inserting ,
			 and; and
						(iii)by
			 adding at the end the following new subparagraph:
							
								(Q)in the case of voluntary advance care
				planning consultations (as defined in paragraph (1) of section 1861(iii)),
				which are performed more frequently than is covered under such
				section;
								;
				and
						(B)in paragraph (7),
			 by striking or (P) and inserting (P), or
			 (Q).
					(5)Effective
			 dateThe amendments made by this subsection shall apply to
			 consultations furnished on or after January 1, 2012.
				(b)Medicaid
				(1)Mandatory
			 benefitSection
			 1902(a)(10)(A) of the Social Security Act (42 U.S.C. 1396a(a)(10)(A)) is
			 amended, in the matter preceding clause (i), by striking and
			 (28) and inserting , (28), and (29).
				(2)Medical
			 assistanceSection 1905(a) of such Act (42 U.S.C. 1396d(a)) is
			 amended—
					(A)by striking
			 and at the end of paragraph (28);
					(B)by redesignating
			 paragraph (29) as paragraph (30); and
					(C)by inserting after
			 paragraph (28) the following new paragraph:
						
							(29)voluntary advance
				care planning consultation (as defined in section 1861(iii)(1));
				and
							.
					(c)Definition of
			 advance directive under Medicare and Medicaid
				(1)MedicareSection 1866(f)(3) of the Social Security
			 Act (42 U.S.C. 1395cc(f)(3)) is amended by striking means and
			 all that follows and inserting the following: means a living will,
			 medical directive, health care power of attorney, durable power of attorney for
			 health care, advance health care directive, health care directive, or other
			 statement that is recorded and completed in a manner recognized under State law
			 by an individual with capacity to make health care decisions and that indicates
			 the individual’s wishes regarding medical treatment in the event of future
			 incapacity of the individual to make health care decisions..
				(2)MedicaidSection
			 1902(w)(4) of such Act (42 U.S.C. 1396a(w)(4)) is amended by striking
			 means and all that follows and inserting the following:
			 means a living will, medical directive, health care power of attorney,
			 durable power of attorney for health care, advance health care directive,
			 health care directive, or other statement that is recorded and completed in a
			 manner recognized under State law by an individual with capacity to make health
			 care decisions and that indicates the individual’s wishes regarding medical
			 treatment in the event of future incapacity of the individual to make health
			 care decisions..
				(d)Effective
			 dateThe amendments made by this section take effect on January
			 1, 2012.
			3.Grants for
			 programs for physician orders for life-sustaining treatment
			(a)In
			 generalThe Secretary of Health and Human Services shall make
			 grants to eligible entities for the purpose of—
				(1)establishing
			 statewide programs for physician orders for life-sustaining treatment;
			 or
				(2)expanding or
			 enhancing existing programs for physician orders for life-sustaining
			 treatment.
				(b)Authorized
			 activitiesActivities funded through a grant under this section
			 for an area may include—
				(1)developing such a
			 program for the area that includes hospitals, home care, hospice, long-term
			 care, community and assisted living residences, skilled nursing facilities, and
			 emergency medical services within a State; and
				(2)expanding an
			 existing program for physician orders regarding life-sustaining treatment to
			 serve more patients or enhance the quality of services, including educational
			 services for patients and patients’ families, training of health care
			 professionals, or establishing a physician orders for life-sustaining treatment
			 registry.
				(c)Distribution of
			 fundsIn funding grants under this section, the Secretary shall
			 ensure that, of the funds appropriated to carry out this section for each
			 fiscal year—
				(1)at least one-half
			 are used for establishing new programs for physician orders regarding
			 life-sustaining treatment; and
				(2)remaining funds
			 are to be used for expanding or enhancing existing programs for physician
			 orders regarding life-sustaining treatment.
				(d)DefinitionsIn
			 this section:
				(1)The term
			 eligible entity includes—
					(A)an academic
			 medical center, a medical school, a State health department, a State medical
			 association, a multistate task force, a hospital, or a health system capable of
			 administering a program for physician orders regarding life-sustaining
			 treatment for a State; or
					(B)any other health
			 care agency or entity as the Secretary determines appropriate.
					(2)The term
			 physician order for life-sustaining treatment has the meaning
			 given such term in section 1861(iii)(4) of the Social Security Act, as added by
			 section 2.
				(3)The term
			 program for physician orders for life-sustaining treatment means a
			 program that—
					(A)supports the
			 active use of physician orders for life-sustaining treatment in the State;
			 and
					(B)is guided by a coalition of stakeholders
			 that includes patient advocacy groups and representatives from across the
			 continuum of health care services, such as disability rights advocates, senior
			 advocates, emergency medical services, long-term care, medical associations,
			 hospitals, home health, hospice, the State agency responsible for senior and
			 disability services, and the State department of health.
					(4)The term
			 Secretary means the Secretary of Health and Human Services.
				(e)Authorization of
			 appropriationsTo carry out this section, there are authorized to
			 be appropriated such sums as may be necessary for each of the fiscal years 2012
			 through 2017.
			4.Advance care
			 planning standards for electronic health recordsNotwithstanding section 3004(b)(3) of the
			 Public Health Service Act (42 U.S.C. 300jj–14(b)(3)), not later than January 1,
			 2013, the Secretary of Health and Human Services shall adopt, by rule,
			 standards for a qualified electronic health record (as defined in section
			 3000(13) of such Act (42 U.S.C. 300jj(13)), with respect to patient
			 communications with a health care provider about values and goals of care, to
			 adequately display the following:
			(1)The patient’s
			 current advance directive (as defined in section 1866(f)(3) of the Social
			 Security Act (42 U.S.C. 1395cc(f)(3)), as applicable.
			(2)The patient's current physician order for
			 life-sustaining treatment (as defined in section 1861(iii)(4) of the Social
			 Security Act (42 U.S.C. 1395x(iii)(4)), as applicable.
			A standard
			 adopted under this section shall be treated as a standard adopted under section
			 3004 of the Public Health Service Act (42 U.S.C. 300jj–14) for purposes of
			 certifying qualified electronic health records pursuant to section 3001(c)(5)
			 of such Act (42 U.S.C. 300jj–11(c)(5)).5.Portability of
			 advance directives
			(a)In
			 generalSection 1866(f) of
			 the Social Security Act (42 U.S.C. 1395cc(f)) is amended by adding at the end
			 the following new paragraph:
				
					(5)(A)An advance directive
				validly executed outside the State in which such directive is presented must be
				given effect by a provider of services or organization to the same extent as an
				advance directive validly executed under the law of the State in which it is
				presented.
						(B)In the absence of knowledge to the
				contrary, a physician or other health care provider or organization may presume
				that a written advance health care directive or similar instrument, regardless
				of where executed, is valid.
						(C)In the absence of a validly executed
				advance directive, any authentic expression of a person’s wishes with respect
				to health care shall be honored.
						(D)The provisions of this paragraph shall
				preempt any State law on advance directive portability to the extent such law
				is inconsistent with such provisions. Nothing in the paragraph shall be
				construed to authorize the administration of health care treatment otherwise
				prohibited by the laws of the State in which the directive is
				presented.
						.
			(b)MedicaidSection 1902(w) of the Social Security Act
			 (42 U.S.C. 1396a(w)) is amended by adding at the end the following new
			 paragraph:
				
					(6)(A)An advance directive
				validly executed outside the State in which such directive is presented must be
				given effect by a provider or organization to the same extent as an advance
				directive validly executed under the law of the State in which it is
				presented.
						(B)In the absence of knowledge to the
				contrary, a physician, other health care provider, or organization may presume
				that a written advance health care directive or similar instrument, regardless
				of where executed, is valid.
						(C)In the absence of a validly executed
				advance directive, any authentic expression of a person’s wishes with respect
				to health care shall be honored.
						(D)The provisions of this paragraph shall
				preempt any State law on advance directive portability to the extent such law
				is inconsistent with such provisions. Nothing in the paragraph shall be
				construed to authorize the administration of health care treatment otherwise
				prohibited by the laws of the State in which the directive is
				presented.
						.
			
